Citation Nr: 1204379	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected residuals of a left hand injury with arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from October 1945 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The September 2009 rating decision granted the Veteran service connection and an initial 10 percent disability rating for residuals of a left hand injury with arthritis effective October 14, 2008. 

The Veteran testified before the undersigned Veterans Law Judge in November 2011. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The residuals of a left hand injury with arthritis are characterized by x-ray evidence of  severe degenerative changes of the left hand, and range of motion measuring 0 to 80 degrees of flexion for the proximal interphalangeal joints of the left hand with the exception of the range of motion of the distal interphalangeal joints of the little fingers which was 0 to 45 degrees; the gap between the fingertips and the proximal crease of the palm on flexion was one centimeter.  There is no evidence of ankylosis or amputation of any digits of the left hand.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the residuals of a left hand injury with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5003, 5125, 5220-5229 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board is aware that an October 2008 letter concerned the Veteran's initial service connection claim, not higher rating claim.  However, the current appeal arose upon the grant of service connection in September 2009.  The question of whether a further VCAA letter for such a  "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  However, the Veteran was afforded additional information in August 2010.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The August 2010 letter also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claim, and he was also furnished a Supplemental Statement of the Case in December 2010.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his initial rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examinations in May 2009, August 2009, and September 2010, and statements and testimony from the Veteran and his representative.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The September 2009 rating decision granted the Veteran service connection and an initial 10 percent disability rating for residuals of a left hand injury with arthritis effective October 14, 2008.  

The Veteran is currently receiving a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined not added under Diagnostic Code 5003.  The Board also notes that under Diagnostic Code 5003, a 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  

The Board notes that other applicable rating criteria for the Veteran's residuals of a left hand injury are under Diagnostic Code 5216 to 5219 for unfavorable ankylosis of the multiple digits, Diagnostic Codes 5220 to 5223 for favorable ankylosis of multiple digits, and Diagnostic Code 5224 to 5227 for ankylosis of the individual digits.  However, as is discussed below, no ankylosis has been found in any of the Veteran's fingers at any examination.   As such, the entirety of the Diagnostic Codes for ankylosis will not be reproduced here, as they are not applicable.

In this case, the Board notes that the applicable diagnostic codes are Diagnostic Code 5228 and  Diagnostic Code 5229.  Under Diagnostic Code 5228, limitation of motion of the thumb provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a .  The ratings are the same regardless of whether the hand affected is the major or minor. 

Under Diagnostic Code 5229, a noncompensable (0 percent) evaluation is assigned for limitation of motion of the index finger of the major or minor hand with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  A 10 evaluation requires limitation of motion of the index finger of the major or minor hand with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

After a careful review of the Veteran's claims file, including the VA treatment notes, VA examinations, and the Veteran's testimony, the Board finds that the preponderance of the evidence is against a higher initial rating in excess of 10 percent.  Since, as discussed blow, the Veteran had range of motion in all his fingers and thus, there is no evidence of anklyosis.  Therefore, in order for the Veteran to receive a higher initial rating there needs to be evidence of a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (Diagnostic Code 5228).  

The Veteran has been afforded three VA examinations, May 2009, August 2009, and September 2010.  At all three of the Veteran's VA examination he has reported constant pain and that he could not make a fist since his surgery in 1954; he also testified to this.  At the September 2010 VA examination he reported that he had no flare-ups.  A May 2009 x-ray study revealed severe degenerative changes involving the left hand.  At the May 2009 VA examination it was noted that the Veteran had limited mobility of the thumb and that the proximal interphalangeal joint of the fifth finger was permanently bent.  At the August 2009 VA examination the Veteran could touch the tips of the second, third, fourth, and fifth fingers without difficulty but he did have difficulty in touching the tips of the second, third, fourth, and fingers to the middle transverse fold of the left palm.  The tip of the fifth finger was approximately 3 cm in distance, tip of the fourth finger was approximately 2 cm in distance, the tip of the third finger was approximately 3 cm in distance, and the tip of the second finger was approximately 2.5 cm in distance to the median transverse fold of the left palm.  At the September 2010 VA examination the range of motion for the metacarpophalangeal joints were from 0 to 80 degrees, proximal interphalangeal joints of the left hand were from 0 to 80 degrees.  The little finger was the exception since the range of motion for flexion for that finger was from 0 to 45 degrees and it was permanently bent and contractured at the distal interphalangeal joints; it was noted that the flexion deformity of the left little finger did not interfere with the function of the other fingers of the left hand.  There was approximately a 1 centimeter gap between the fingers and the palm crease when attempting to make a fist.  At the September 2010 VA examination, he had5 out of 5 strength in the bilateral upper extremities and the left hand in attempting to push, pull, and twist. 

The Veteran testified that he could not make a fist since his surgery and that he had difficulty with pushing, pulling, and lifting.  He stated that sometimes his fingers went numb.  

After a careful review of the record evidence, the Board finds that the Veteran's residuals of a left hand injury do not meet the criteria for an initial rating in excess of 10 percent based on limitation of motion.  The Veteran is currently in receipt of a 10 percent disability rating based on arthritis, in order for the Veteran to warrant a higher rating there needs to be evidence of ankylosis of the fingers or evidence of a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (Diagnostic Code 5228).  The Board finds that the above VA examinations indicate that the Veteran has the functional ability to move all of his fingers and thus the Board finds that Veteran does not have a diagnosis of ankylosis; ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." See Dorland's Illustrated Medical Dictionary 437 (31st ed. 2007)).  Therefore, the only way the Veteran can receive a higher initial rating is under Diagnostic Code 5228.  Though it was noted at the Veteran's May 2009 VA examination that he had limited mobility in his thumb, the evidence of record indicates that at the August 2009 and September 2010 VA examinations the Veteran had no limitation of motion of the thumb; thus, a higher initial rating is not warranted.  

The Board also finds that there is no evidence that the Veteran's functional impairment more closely approximates that of an amputation of any of the fingers or of the left hand as he has not indicated that he is unable to use any fingers or his left hand; he does have limitations of use but he is still able to use it.  In the same way, no medical professional has described the Veteran's disability as being manifested by actual amputation with metacarpal resection and more than half the bone lost, or disability equivalent thereto.  Hence, a higher initial rating is not warranted under Diagnostic Codes 5125-5156.  Thus, the Board finds it reasonable to conclude the Veteran's residuals of a left hand injury does not warrant an initial rating in excess of 10 percent. 

The Board further acknowledges the Veteran's complaints of increased pain, decreased hand grip, and decreased ability to grip has been considered such in conjunction with 38 C.F.R. § 4.40 , 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board also notes that the Court has held that consideration of additional functional loss due to pain and weakness is not required when, as in this case, the currently assigned rating is the maximum disability rating available for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, such does not provide an additional basis for an evaluation in excess of 10 percent.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-scheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's residuals of a left hand injury are manifested by pain, limitation of motion, and decreased hand grip.  As discussed above, these manifestations are contemplated in the rating criteria as evidenced by the herein above grant of a 10 percent disability rating.  In addition, it was noted at the September 2010 VA examination that the Veteran retired in 1989 as a result of age and not as a result of his left hand disability.  Thus the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that a higher initial rating in excess of 10 percent is not warranted since there is no evidence that the Veteran's fingers of the left hand are not ankylosed or that there is a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Thus, an initial rating in excess of 10 percent for the residuals of a left hand injury with arthritis is not warranted.  


ORDER

An initial rating in excess of 10 percent for the service-connected residuals of a left hand injury with arthritis is denied. 


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


